Examiner Comment and Reasons for Allowance 


Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 2/8/2021 reply.  
Claims 4, 15, 16, 20, 22, and 23 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Thus claims 1-4, 8, 9, 11, 13, 15-20, and 22-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of claims 1, 18, and 25 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that the extension apertures be separate from the production apertures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676